PER CURIAM.
This appeal is by two of three defendants against whom judgment was entered, based on a jury verdict awarding damages in a wrongful death action.
Appellant Marcellus Osceola, driving an automobile owned by the appellant William Osceola, engaged in a drag race with William Singleton who was driving an automobile owned by him. The drag race took place at night on Biscayne Boulevard in the vicinity of 192nd Street in Dade County. The boulevard there was divided by a median strip. In the course of the drag race the two cars came together, left the street and entered the median strip. Plaintiff’s decedent, who was among spectators in the median strip, was struck and killed. Plaintiff, as widow of the decedent, sued the defendants for damages for wrongful death under §§ 768.01 and 768.02 Fla.Stat., F.S.A., and in a separate suit, sought damages as adminis-tratrix of his estate, under § 45.11, now § 46.021 Fla.Stat., F.S.A. The two cases were consolidated for trial. A verdict was rendered in favor of the plaintiff against the defendants Marcellus Osceola, William Osceola and William Singleton for $16,000 in her suit as widow, and $1,000 in her suit as administratrix, and judgment was entered thereon. Motions for judgment n. o. v. and for a new trial were denied. The defendants Marcellus and William Osceola- appealed, and the causes were consolidated here.
The several grounds relied on by the appellants for reversal have been considered in the light of the extensive record and the briefs, and we find no reversible error has been shown. The record discloses the case was fully and fairly tried, that the verdict is supported by the evidence, and that the "several rulings of the trial court challenged by appellants did not, on the record and under the law, constitute harmful error.
Affirmed.